Citation Nr: 1815445	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 310 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with substance abuse and dependence from June 1, 2011 through September 29, 2011.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to May 1989 and November 1990 to June 1991 and in the United States Air Force from February 2002 to February 2003 and January 2004 to January 2005.  

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2012 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2017, the Veteran testified at a Board hearing.  The transcript is of record.


FINDING OF FACT

During the pertinent time period, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Symptoms associated with total occupational and social impairment are not shown during this time.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD for the period of June 1, 2011 through September 29, 2011, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130; Diagnostic Code (DC) 9204-9440 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard September 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records, and post-service VA have also been obtained.

The Veteran was provided a VA medical examination in September 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2017).  Ratings are assigned according to the manifestation of particular symptoms. 

Under DC 9411 - 9434, a 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 Percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Veteran contends his service connected PTSD was more severe between June 1, 2011 and September 29, 2011 than the 50 percent rating currently assigned.  The Veteran received a temporary evaluation of 100 percent for PTSD due to a period of hospitalization effective April 14, 2011 through May 31, 2011, after which the Veteran's rating returned to 50 percent.  A February 2012 rating decision increased the Veteran's rating for PTSD to 100 percent, effective September 29, 2011 based on his symptomology.  The Board's analysis will focus on the period from June 1, 2011 through September 29, 2011.  For the following reasons the Board finds the Veteran's symptoms most closely align with the criteria for a 70 percent rating for the period of June 1, 2011 through September 29, 2011.  

The Veteran attended an initial assessment for outpatient treatment for PTSD on June 3, 2011.  At the assessment, the Veteran reported attending AA meetings twice daily and having a sponsor.  He denied any current or past homicidal or suicidal attempts or any hallucinations or delusions.  He reported occasional nightmares related to his military experiences but stated they had subsided greatly.  He also stated that he did not feel hypervigilant often; however, he reported having a severe reaction when there was a tornado.  On mental status examination, the Veteran was cooperative and reasonable with normal speech.  His language was intact and his affect was congruent with his mood.  His thought process and association was normal and coherent and he had no unusual thought content.  His insight was limited but his judgment was good and his memory intact.  The Veteran received a GAF score of 63 indicating mild symptoms.  See CAPRI Records June 2017 p.415.      

On June 6, 2011 the Veteran attended couples therapy with his girlfriend.  The Veteran reported disrupted sleep, nightmares, heightened anxiety and hypervigilance.  The Veteran received a GAF score of 55, indicating moderate symptoms.  The Veteran and his girlfriend were scheduled for another appointment on June 15, 2011.  See CAPRI Records June 2017 p.407.        

However, on June 11, 2011 the Veteran was admitted to the hospital for his psychiatric symptoms.  Upon admission, the Veteran's GAF score was 45, indicating serious symptoms.  The Veteran's girlfriend reported that the Veteran threatened to kill himself with a knife.  The Veteran denied the allegation.  He was served with a restraining order from his girlfriend during his hospital stay.  The Veteran reported anxiety, intrusive memories, recurring dreams, flashbacks and nightmares.  Throughout his hospitalization, his mental status examinations generally showed that his mood was euthymic and anxious and his affect ranged from congruent with mood to angry but he was noted to still be in control.  The Veteran was cooperative and reasonable with normal speech and good judgment and insight.  His thought processes and associations were normal and coherent and he had no suicidal or violent ideations.  It was noted that he was independent with his activities of daily living.  See CAPRI Records June 2017 p.366, 377.  The Veteran remained at the hospital until June 16, 2011.  Upon discharge from the hospital, the Veteran's GAF score was 55, indicating moderate symptoms.  
During a follow-up on June 24, 2011, the Veteran reported that he was "doing better" and was talkative and pleasant.  He denied any suicidal or homicidal ideations.  See CAPRI Records June 2017 p.358.  

On August 1, 2011, the Veteran attended his PTSD treatment coordination meeting.  The Veteran described his mood as generally good with no suicidal or homicidal intentions or plans.  He stated that he was currently living in a "boarding house" and attending AA meetings.  He reported that he refrained from substance use or unsafe behavior with an exception that occurred several weeks prior.  He expressed interest in attending an afternoon PTSD group pending clearance from his work supervisor.  See CAPRI Records June 2017 p.340.  

The Veteran underwent a VA examination on September 29, 2011, where he reported working as a trucker driver.  He stated that he enjoys his work but requires breaks when he feels overwhelmed.  The Veteran reported limited social relationships due to his PTSD but has some friends who are also Veterans.  He informed the VA examiner that his long term relationship with his girlfriend ended due to his PTSD and that he has two sons but has almost no contact with them.  He explained this is because his ex-wife is reluctant to let him be "a part of their life" due to his problems, which he also attributes to the reason for their divorce.   See VA Examination September 2011.   

At the VA examination, the Veteran acknowledged that some of his substance abuse is an effort to cope with his PTSD symptoms.  He reported some success in his sobriety as well as some setbacks.  The Veteran's symptoms consisted of depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The VA examiner opined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care and conversation.  The Veteran was assigned a GAF score of 60, which indicates only mild symptoms.

For the next higher rating of 70 percent for PTSD, the evidence of record must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Board notes that the Veteran's PTSD symptoms fluctuated throughout the period at issue.  The Veteran's GAF score ranged from 45 to 63, indicating symptoms ranging from serious to mild.  The Veteran required inpatient hospitalization in June; however, by the time of the September VA examination he reported that he was working and satisfied with his job.  

When considering the frequency, severity, and duration of the Veteran's symptoms during the period at issue, the Board finds that the Veteran's symptoms most closely match the criteria for a 70 percent rating.  A 70 percent rating, not only requires the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas, including work, school, family relations, judgment, thinking or mood.  See 38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The evidence of record establishes that the Veteran suffered from near-continuous depression that affected his ability to function independently, appropriately, and effectively.  The mental status examinations showed that the Veteran's mood was often depressed and anxious.  At the VA examination, the examiner noted a flattened affect and depressed mood.  The Veteran required a short hospital stay due to his inability to function appropriately.  During his stay his symptoms improved slightly from severe to moderate.  
  
Socially, the Veteran's PTSD has limited his relationships.  The Veteran's PTSD symptoms resulted in a restraining order and the end of his long term relationship with his girlfriend.  The Veteran's relationships with family members are strained due to his problems associated with PTSD; however, he did report having some fellow Veterans as friends.  This evidence suggests the Veteran has social deficiencies, particularly with family relationships.  

Notably, the Veteran reported that he is working as a truck driver and that his PTSD symptoms sometimes require him to pull over, indicating some deficiencies in the area of work.  However, he was able to adapt to the work environment even with some difficulties.    

The Board recognizes that the medical records during the period at issue also indicate less severe and at times mild PTSD symptomatology.  However, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms have at times more nearly met the criteria for a 70 percent rating for PTSD for the period at issue.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).     

With respect to the criteria for a 100 percent rating, the evidence does not show that the Veteran has symptoms at the level of severity associated with a 100 percent rating, requiring total occupational and/or social impairment.  The record shows that the Veteran was employed as a truck driver, attended AA meetings, and maintained relationships with some of his fellow Veteran's during the period at issue.  Additionally, the Veteran's mental status examinations and treatment records repeatedly note that the Veteran does not have any suicidal, homicidal, or violent ideations.  This evidence does not support a finding that the PTSD was productive of total social and/or occupational impairment.  During the appeal period, the Veteran was employed (and this is not sheltered employment) and he also maintained some relationships with friends.  This symptomology does not warrant a 100 percent rating.  The symptomology more nearly approximates the criteria for a 70 percent evaluation for the pertinent time period.  



ORDER

A rating of 70 percent for the period of June 1, 2011 through September 29, 2011 is granted, subject to the laws and regulations governing monetary awards.



____________________________________________

G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


